Citation Nr: 1111675	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  07-10 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability.

2. Entitlement to service connection for a bilateral knee disability.

3. Entitlement to service connection for a bilateral shin disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to January 1975.

This matter was initially before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied entitlement to service connection for bilateral knees and shins, and for posttraumatic stress disorder (PTSD) and depression.  

These issues were the subject of an April 2010 Board remand, in which the Board recharacterized the issues of PTSD and depression under Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for psychiatric disorders may encompass claims for service connection for all psychiatric disabilities that may be identified from the record). As a related note, the Veteran filed a separate claim for entitlement to service connection for bipolar disability, which the RO denied in a final September 2006 rating decision. 

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran did not injure his shins during military service nor does he have a current bilateral shin disability.

2. The evidence is at least in equipoise as to whether a current knee disability, diagnosed as patellofemoral syndrome, is related to a knee disability diagnosed in military service.  




CONCLUSIONS OF LAW

1. A bilateral shin disability was not incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010). 

2. A bilateral knee disability was incurred in military service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration. Its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2010) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (holding that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction, and that the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) requires VA to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010). It also requires VA to assist the Veteran to obtain evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims ("Court") held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran. The Veteran filed a claim, which included the issue of entitlement to service connection for a bilateral shin disability, in January 2005. VA sent the Veteran January 2005 notice of the evidence required to substantiate his claim, what the evidence must show, and what evidence VA was responsible for obtaining. In April 2005, VA sent the Veteran a second notice letter with similar information. In March 2006, VA sent the Veteran notice of how VA determines a disability rating and effective date, as required by Dingess, 19 Vet. App. at 486. Although the Veteran received this notice after the RO initially adjudicated his claim, he had an opportunity to submit additional information based on this notice before the RO adjudicated his claim in a February 2007 statement of the case.

VA has also complied with its duty to assist the Veteran in gathering evidence to substantiate his claim. All available service personnel and medical records are associated with the claims folder. VA medical center treatment records have been gathered. Social Security Administration (SSA) records have been associated with the claims folder, as required by an April 2010 Board remand. The Veteran was afforded a VA compensation and pension examination in January 2007 for the lower extremities. Because the examination report indicates review of the claims folder and contains rationales for all opinions given, the Board finds that the examination report is adequate for adjudication purposes.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002). 

Service Connection

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Generally, in order for a veteran to prevail on the merits for a service-connection claim, the Board must find (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In reviewing the record, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. Second, the Board must determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., the condition is simple, for example, a broken leg);

(2) a layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (finding that a medical opinion was not required to prove a nexus between a service-connected mental disorder and a drowning that resulted in a Veteran's death, when the Veteran's widow claimed the Veteran committed suicide due to the service-connected mental disorder). 

In ascertaining the competency of lay evidence, the courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. at 303 (concerning varicose veins); see also Jandreau, 492 F.3d at 1372 (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flat feet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1) (2010). 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The claim for entitlement to service connection for a bilateral shin disability is denied because the preponderance of the evidence is against the claim. See Alemany, 9 Vet. App. at 519. The claim for entitlement to service connection for a bilateral knee disability is granted because the evidence is at least in equipoise as to whether a current knee disability was incurred in military service. See Gilbert, 1 Vet. App. at 54.

Bilateral Shin Disability

Service medical records mention no treatment for or reports of a bilateral shin injury in military service. At a December 1974 examination, one month before separation, the Veteran did not report any shin problems. The record contains no records of a current bilateral shin disability or treatment for shin problems since separation from military service. 

In a June 2006 VA medical center record, the Veteran did report occasional shin pain, but no diagnosis or treatment occurred. In a January 2007 VA compensation and pension examination, the Veteran reported that he first developed pain in his shins when running in the military. The Veteran reported current pain when walking for more than a block but indicated he was not undergoing any treatment for this pain and that he had not done so in the past. Taking into consideration this history and examination, the VA examiner did not diagnose a current shin disability. A current disability is a required element of a service-connection claim. Because one has not been diagnosed, the Board finds that the preponderance of the evidence is against the Veteran's claim, and the claim is denied. See Alemany, 9 Vet. App. at 519.

Bilateral Knee Disability

The Veteran did not indicate a bilateral knee disability at a February 1974 entrance examination. In October 1974, records indicate that the Veteran was diagnosed with bilateral chondromalacia and that he was prescribed a medical profile. In November 1974, the Veteran attended an orthopedic consult. At a December 1974 examination, the Veteran did not report any knee problems. On a January 1975 statement of medical condition, the Veteran indicated that his medical condition had changed since his last examination because he had developed knee trouble in infantry training and was given a permanent profile.

The Veteran reported in a January 2005 claim that a bilateral knee disability dated back to 1974.

During June 2006 VA treatment for knee pain, the Veteran reported "chronic knee instability" since the 1970s while in service. The Veteran said it felt like his knees give way after walking short distances. The Veteran was advised to exercise several times a week. During January 2007 VA treatment, the Veteran reported his pain was worse, especially when sitting, getting out of chairs, and climbing stairs. He reported that it did not bother him at night or when walking long distances. He reported that he had tried no treatment for it. Anti-inflammatories and quad strengthening exercises were prescribed.  

At a January 2007 VA compensation and pension examination, the Veteran reported knee problems for the past 20 years or more, but that symptoms had worsened in the last 10 years. He reported pain when sitting but none at night. He stated that he could no longer kneel or squat, which he had been required to do in the past when he worked as an electrician. He reported he had not tried any medications or physical therapy for his pain. The examiner diagnosed bilateral patellofemoral syndrome. Based on review of the claims file, the examiner stated that the Veteran's bilateral patellofemoral syndrome was the same disorder the Veteran was diagnosed with in military service. 

The examiner stated it would be atypical for someone to have problems with this condition for more than 30 years but that literature shows it is possible. However, the examiner reported that he could not state, without resorting to mere speculation, whether service caused current patellofemoral syndrome and/or whether the syndrome preexisted and was aggravated in service, in part because the Veteran had engaged in a significant number of other activities prior to and since separation from military service that could have caused the syndrome. 

The Board notes that, while the January 2007 examiner indicated a possibility that a bilateral knee disability preexisted military service, the Veteran did not report and an examiner did not diagnose a bilateral knee disability at the Veteran's entrance examination. A veteran is presumed in sound condition except for defects noted when examined and accepted for service. Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness. 38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003. In this case, the presumption of soundness applies. See Cotant v. Principi, 17 Vet. App. 116, 131 (2003) (determining that a VA examiner's equivocal opinion that a disability may have increased in service when the record contained opposing evidence was not "clear and convincing evidence"). 

The Board finds no reason to doubt the competency or credibility of any medical evidence of record indicating a bilateral knee disability in service and a current bilateral knee disability. The Board also finds the Veteran, as a layperson, competent to report symptoms of leg pain. See Jandreau, 492 F.3d at 1372. 

Upon review of the evidence, the Board finds no significant reason to doubt the credibility of the Veteran's assertions that symptoms have continued since military service. See Barr, 21 Vet. App. at 308.  Further, the medical evidence includes a current diagnosis of a chronic condition diagnosed in military service. See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (stating that, on the question of whether the veteran has had a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent)

Medical evidence indicates a chronicity and continuity of symptoms since separation from service. See 38 C.F.R. § 3.303. Accordingly, considering that any doubt must be weighed in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral knee disability was incurred in military service. See Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for a bilateral shin disability is denied.

Service connection for a bilateral knee disability is granted.
REMAND

The Veteran's claim pertaining to service connection for a psychiatric disorder is remanded to enable the RO, through the AMC, to develop the Veteran's claim under 38 C.F.R. § 3.304(f)(3) pertaining to in-service personal assault.

The Veteran has reported that he was assaulted in his barracks during military service, and that military police authorities were called to respond.  However, the Veteran has not provided any other details as to the alleged assault.  

The Veteran's service medical records contain no mention of treatment for or diagnosis of an acquired psychiatric disability. VA medical records indicate that a single episode of major depression was diagnosed and treated in December 2004 and that the Veteran is diagnosed with PTSD due to childhood trauma. The evidence of record does not include any medical opinions connecting currently diagnosed mood, panic, and anxiety disorders to military service.

However, the Board finds that further development is required to develop the Veteran's claim because the record indicates that he asserts he has PTSD due to an in-service assault and that police were notified of this assault at the time it occurred. 

At a January 2007 VA compensation and pension examination, the examiner apparently asked the Veteran to name specific traumas that may have occurred while in the service, and the Veteran did not report any such assaults. As a result, although proper review of the claims file would have revealed that the Veteran claims he was assaulted in service, this theory was not explored at the examination. Although the duty to assist is not a "one-way street," the evidence of record raises the possibility that further development may substantiate the claim. Wood v. Derwinski, 1 Vet. App. 190 (1991); see McClendon v. Nicholson, 20 Vet. App. 79 (2006).




Under 38 C.F.R. § 3.304(f)(3) (2010):

If a post-traumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 

38 C.F.R. § 3.304(f)(3); see also Patton v. West, 12 Vet. App. 272 (observing that "something more than medical nexus evidence is required to fulfill the requirement for "credible supporting evidence" of a claimed stressor and that "[a]n opinion by a mental health professional based on a post-service examination of the Veteran cannot be used to establish the occurrence of the stressor," were made in the context of discussing PTSD diagnoses other than those arising from personal assault. Id. at 280).  

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC must:

a. Ask the Veteran to identify all records of VA and non-VA health care providers who have treated him for an acquired psychiatric disability. After obtaining any appropriate authorizations for release of medical information, the RO/AMC must obtain relevant and previously unobtained records from each health care provider the Veteran identifies. 

b. Advise the Veteran that with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the RO/AMC. 

The records sought must include any relevant records of VA or private treatment created or updated after the most recent medical evidence associated with the claims folder from January 2007.

c. Advise the Veteran that, to substantiate a claim for entitlement to service connection for PTSD due to an in-service assault, he may submit evidence of a decline in performance of duty, appearance or behavior changes, suggestive of in-service personal assault, from sources other than his service medical records, including lay evidence of behavior changes, outside medical treatment, police records, and military personnel records; 

d. Advise the Veteran that he must provide all relevant details of an alleged assault, including dates, times, locations, his unit, the name of his assailant, whether the Veteran provided a witness statement to military police authorities, and whether he testified at an Article 32 investigation or court-martial; and (c) allow the Veteran the opportunity to furnish any additional evidence to substantiate his claim. Id.

The RO/AMC must attempt to verify any information the Veteran provides or obtain any records the Veteran identifies regarding an in-service military assault.  This includes obtaining the Veteran's complete service personnel records, contacting military authorities and any other appropriate record depositories where such records may be maintained. 

2. After waiting an appropriate time period for the Veteran to respond and for all records to be collected, the RO/AMC must schedule the Veteran for a VA examination by a clinician with appropriate expertise in mental health. The purpose of the examination is to determine whether any current PTSD is related to any incident of service, to include an in-service assault. 

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the clinician, who must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

b. The clinician must review all medical and lay evidence of record. In particular, the Board calls the clinician's attention to: (1) December 2004 VA medical center treatment records in which the Veteran reports he was traumatized by childhood abuse and events in the military; (2) January 2005 VA medical center treatment records in which the Veteran reported he was physically abused by a sergeant in service, who came into his sleeping quarters and beat the Veteran with a baseball bat; and (3) a March 2006 statement in which the Veteran asserts someone broke into his room on base and assaulted him with a club and that the Veteran has developed PTSD due to this experience; and (4) the Veteran's service treatment records, which contain no mention of a beating or physical abuse. 

c. The clinician must consider the Veteran's lay testimony regarding his symptomatology during and since service and determine and note in his or her report whether there is a medical basis for discounting the credibility or reliability of the history provided by the Veteran. 

d. If deemed appropriate by the clinician, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

e. The clinician must provide a diagnosis for each mental health condition found from considering the claims file and from examining the Veteran. 

f. For each condition diagnosed, the clinician must specifically opine whether that condition began during service, was chronically worsened during service, or is related to any incident of service, to include an in-service military assault. 

g. In reaching this determination, the clinician must report as to whether psychiatric symptoms shown during or within one year of service, or shortly thereafter may be identified as a manifestation or "prodromal" aspect of any later-diagnosed psychotic disorder.  38 C.F.R. § 3.307(c).

h. In all conclusions, the clinician must identify and explain the medical bases of his or her opinion with reference to the claims file. If the clinician is unable to render the requested opinions without resort to speculation, he or she must so state; however, a complete rationale for such a finding must be provided. 

3. The RO/AMC must readjudicate the claim for entitlement to service connection for an acquired psychiatric disability. If the benefit sought remains denied, the RO/AMC must provide the Veteran and his representative with a supplemental statement of the case and an appropriate period of time for response. 

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


